PER CURIAM.
Tyrone Taylor appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Taylor raises six claims for relief. We reverse the trial court’s disposition of claims three and four based on Taylor’s allegations that his prior conviction does not qualify him for habitual violent felony offender sentencing under section 775.084, Florida Statutes (Supp.1988). We affirm the trial court’s disposition of Taylor’s other claims without discussion.
Taylor alleges that his one prior youthful offender conviction cannot be used for habitualization. He also asserts that this conviction cannot be a basis for habituali-zation because he received a sentence of probation, and the probationary period had been completed prior to the date of the offense for which he was sentenced.1 *534These claims are cognizable under rule 3.800. See White v. State, 666 So.2d 895 (Fla.1996) (reviewing a rule 3.800 motion challenging the predicate offense for violent habitual offender treatment).
The trial court denied these claims on the ground that they were successive of claims made in a prior motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, there is nothing in the record attachments to the order under review demonstrating this fact. Moreover, due to the poor copy quality of the attached sentencing hearing transcript, it is impossible to determine what prior offenses were used as a basis for the trial court’s determination that Taylor was a habitual violent felony offender.
We accordingly reverse and remand for further consideration of these claims only.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and BLUE and STRINGER, JJ., Concur.

. Pursuant to section 775.084(2), Florida Statutes (Supp.1988), an order placing a de*534fendant on probation only qualifies as a predicate conviction if the subsequent offense for which the defendant is to be sentenced as a habitual offender was committed during such probationary period.